Citation Nr: 1735544	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-16 380	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to higher disability ratings for service-connected lumbar spine disability, rated as 10 percent disabling prior to June 25, 2014; as 40 percent disabling from June 25, 2014 to May 19, 2017; and as 20 percent disabling from May 20, 2017.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 2000, including service in the Republic of Vietnam and in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record reflects that although the Veteran requested a Board hearing in his May 2014 substantive appeal (on VA Form 9), he withdrew his appeal before his requested hearing could be scheduled.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

In July 2017, prior to the promulgation of a decision on the issues on appeal, the Veteran notified VA that he wished to withdraw his appeal as to these claims.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, via a July 2017 statement, has withdrawn this appeal; and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


